COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Tricia Gilford v. The State of Texas

Appellate case number:      01-15-00025-CR & 01-15-00026-CR

Trial court case number:    13-15952 & 13-15953

Trial court:                Criminal District Court of Jefferson County

        On March 3, 2015, appellant’s appointed appellate counsel, Thomas J. Burbank,
filed a motion to withdraw with a brief in each of the above-referenced appeals
concluding that each appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). 1
Appellant, acting pro se, has filed a motion requesting a copy of the appellate record for
her response See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).

       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made. Finally, appellant’s response to her
appointed counsel’s brief shall be filed within 45 days of the date of this order.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: April 16, 2015

1
       Pursuant to the Texas Supreme Court’s docket equalization powers, these appeals were
       transferred from the Ninth Court of Appeals to this Court on January 8, 2015. See TEX.
       GOV’T CODE ANN. § 73.001 (West Supp. 2014); Order Regarding Transfer of Cases
       From Courts of Appeals, Misc. Docket No. 14-9246 (Tex. Dec. 15, 2014).